COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS

                                                       §
    IN RE: MICHELLE FRENCH, IN HER                     §
    OFFICIAL CAPACITY AS DENTON                                          No. 08-13-00254-CV
    COUNTY TAX ASSESSOR-                               §
    COLLECTOR,                                                     AN ORIGINAL PROCEEDING
                                                       §                   IN MANDAMUS
                     Relator
                                                       §

                                                       §

                                     MEMORANDUM OPINION

        Michelle French, in her official capacity as Denton County Tax Assessor-Collector, filed

a petition for writ of mandamus seeking review of the trial court’s order which granted a motion

by the Real Party in Interest, Banatex L.L.C., to deny suspension of the trial court’s judgment

pending appeal. That judgment is being appealed by the Denton County Tax Assessor-Collector

in Steve Mossman is his Official Capacity as Denton County Tax Assessor-Collector v. Banatex

L.L.C. (cause number 08-13-00245-CV).1               After reviewing the mandamus petition and the

response filed by Banatex, we conclude that the issues presented by the petition should be

considered as a motion for review filed pursuant to Rule 24.4.                            See TEX.R.APP.P.

24.4(a)(4)(providing that a party may, by motion filed in the appellate court, seek review of a



1
 The Texas Supreme Court entered a docket equalization order transferring the appeal from the Second Court of
Appeals to the Eighth Court of Appeals. See TEX.GOV’T CODE ANN. § 73.001 (West 2013).
trial court’s determination under Rule 24.2(a)(3) whether to permit suspension of enforcement);

Texas Custom Pools, Inc. v. Clayton, 293 S.W.3d 299, 304 (Tex.App.--El Paso 2009, op. on

motion). We therefore dismiss Relator’s petition for writ of mandamus and re-file the petition as

a motion for review pursuant to Rule 24.4(a) in cause number 08-13-00245-CV. The motion for

review will be heard “at the earliest practicable time” in accordance with TEX.R.APP.P. 24.4(d).



October 2, 2013
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)




                                                2